Case 3:18-bk-33725-MPP          Doc 38 Filed 03/14/19 Entered 03/14/19 16:59:57              Desc
                                 Main Document    Page 1 of 4


  IN THE BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF TENNESSEE

IN RE:

DAVID A. RAMEY,                                 Case No. 3:18-bk-33725-MPP

                      Debtor.


                                    NOTICE OF HEARING

Notice is hereby given that:

A hearing will be held on the Debtor's Motion for Protective Order on April 5, 2019, at
9:30 a.m., before the Honorable Marcia Phillips Parsons, in Courtroom 1B, at the Howard H.
Baker, Jr. United States Courthouse, 800 Market St, Knoxville, TN 37902.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you do not want the court to grant the relief requested, you or your attorney must attend this
hearing. If you do not attend the hearing, the court may decide that you do not oppose the relief
sought in the objection and may enter an order granting that relief.


                           MOTION FOR PROTECTIVE ORDER

         The Debtor, David Ramey, by and through counsel, files this Motion for a Protective

Order concerning the assets of this case. In support hereof, the Debtor states as follows:

                                          Background

         1.    The Debtor, David Ramey, commenced this case by filing a voluntary petition

under chapter 7 of the Bankruptcy Code on December 7, 2018.

         2.    On December 26, 2018, the Debtor inherited a large amount of assets from his

deceased father, Shelton D. Ramey. These assets are being administered by the Probate Court of

Loudon County, Tennessee under case number 5803.
Case 3:18-bk-33725-MPP                 Doc 38 Filed 03/14/19 Entered 03/14/19 16:59:57         Desc
                                        Main Document    Page 2 of 4


           3.       The inherited assets include the following items:

                                       Asset                                       Value

                   House located at 710 Davis Ferry                     $150,000 to $235,000
                   Road, Loudon, TN 37774

                   2016 Dodge Hellcat auto                                         $53,000

                   1964 Corvette Sting ray auto                                    $35,000

                   2012 Dodge Ram 3500 pickup truck                                $42,000

                   1969 Nova Super Sport auto                                       5,000

                   1966 Chevy 2 auto                                               $1,800

                   1983 Chevy Camero auto                                           $800

                   2003 Chevy Colorado pickup truck                                $1,200

                   2002 Harley Davidson low rider                                  $6,000
                   motorcycle

                   2010 Kawasaki Ninja 1000R                                       $10,000
                   motorcycle

                   Dining room set                                                  $500

                   Oak bedroom set                                                  $500

                   65'' television                                                  $400


           4.       Altogether, the inherited assets may be worth as much as $390,000. All of such

assets are listed on the Debtor's amended schedules.

           5.       The Debtor's assets now greatly exceed the small amount of claims in this case.

The Debtor listed $57,256 of unsecured non-priority claims in his schedules. As of this date,

creditors have filed proofs of claim for only $4,832.16.1




1
    The bar date for filing proofs of claim is scheduled to run on May 15, 2019.
Case 3:18-bk-33725-MPP         Doc 38 Filed 03/14/19 Entered 03/14/19 16:59:57                Desc
                                Main Document    Page 3 of 4


       6.      The chapter 7 trustee in this case, Michael Fitzpatrick, has insisted that the Debtor

turn over possession of all of the inherited assets to the trustee, despite the small amount of

claims filed in the case.

       7.      The Debtor is concerned that the trustee will engage in a fire sale of the above

inherited assets, even though the sale of only one or two assets should be sufficient to satisfy the

claims in this case.

                                         Relief Requested

       8.      The Debtor respectfully requests that the Court enter a protective order in this

case, preventing the chapter 7 trustee from selling any of the Debtor's assets without approval of

the Court.

       9.      Such an order will ensure that the value of the above assets is protected, and the

trustee does not incur unnecessary fees in this case.

       WHEREFORE, for the reasons set forth above, the Debtor respectfully requests that the

Court approve the accompanying order.

                                                        Respectfully submitted,

                                                        By: /s/ Elliott Schuchardt
                                                           Elliott J. Schuchardt
                                                           TN Bar No. 27016

                                                        SCHUCHARDT LAW FIRM
                                                        6223 Highland Place Way, Suite 201
                                                        Knoxville, TN 37919
                                                        Phone: (865) 304-4374
                                                        E-mail: elliott016@gmail.com

                                                        Counsel to Debtor
Case 3:18-bk-33725-MPP          Doc 38 Filed 03/14/19 Entered 03/14/19 16:59:57                 Desc
                                 Main Document    Page 4 of 4


                                  CERTIFICATE OF SERVICE

        I, Elliott Schuchardt, hereby certify that I served a true and correct copy of the foregoing
Motion for Protective Order on the following persons on this 14th day of March 2019 by means
of the Court's CM / ECF system:

   Michael H. Fitzpatrick, Esq.
   Chapter 7 Trustee

   United States Trustee
   Ustpregion08.kx.ecf@usdoj.gov

                                                              By:/s/ Elliott Schuchardt
                                                                 Elliott J. Schuchardt
